UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 333-133649 CUSIP NUMBER 85915B100 (Check One): x Form 10-K ¨ Form 20-F ¨ Form 11-K ¨ Form 10-Q ¨ Form N-SAR ¨ Form N-CSR For Period Ended: December 31, 2009 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Sterling Banks, Inc. Full Name of Registrant Former Name if Applicable 3100 Route 38 Address of Principal Executive Office (Street and Number) Mount Laurel, New Jersey08054 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Sterling Banks, Inc. (the “Company”) has determined it is unable to file its Annual Report on Form 10-K by March 31, 2010, without unreasonable effort or expense, because it was unable to complete the preparation of its consolidated financial statements for the year ended December 31, 2009, by the prescribed due date.As previously reported, the Company amended its Quarterly Reports on Form10-Q for the period ended June30, 2009, and the period ended September30, 2009, and restated its consolidated financial statements for such periods as a result of an examination of the Company’s subsidiary, Sterling Bank, by the Federal Reserve Bank of Philadelphia, which examination was completed in late 2009.The amendment of the Quarterly Reports and restatement of its financial statements delayed the Company’s preparation of its consolidated financial statements for the year ended December 31, 2009.As a result of the delay in the preparation of the Company’s financial statements, the Company's auditors did not have sufficient time to complete the audit of the Company's December 31, 2009, financial statements by the prescribed due date. The Company continues to dedicate significant resources to the preparation of its financial statements, as well as preparation of its Annual Report on Form 10-K, and expects to file its Annual Report on Form 10-K on or prior to April 15, PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification R. Scott Horner (856) 273-5900 (Name) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). x Yes ¨ No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? x Yes ¨ No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and if appropriate state the reasons why a reasonable estimate of the results cannot be made: The Company's results of operation for the year ended December 31, 2009 are still being finalized by management.Subject to an audit by the Company's independent auditor, the Company anticipates that it will report a net loss of $10,354,000 for the year ended December 31, 2009, compared to a net loss of $16,228,000 for the year ended December 31, 2008.The difference primarily relates to decreases in noninterest expenses.The Company expects to report a decrease in noninterest expenses of $11,878,000, or 45%, for the year ended December 31, 2009, as compared to 2008, primarily from an impairment charge to goodwill and core deposit intangibles of $12,227,000 in 2008, an increase in deposit insurance of $784,000, including a one time special assessment of $183,000, an increase in loan workout expenses of $503,000, a decrease in personnel expenses of $854,000, a decrease in marketing and business development of $212,000, a decrease in delivery, postage and supplies of $109,000, and a decrease in information systems expenses of This Notification of Late Filing on Form 12b-25 contains certain forward-looking statements, such as statements of the Company’s plans, objectives, expectations, estimates and intentions, which are made in good faith by the Company pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements may be identified by the use of words such as “expects,” “subject,” “believe,” “will,” “intends,” “will be” or “would.”These statements are subject to change based on various important factors (some of which are beyond the Company’s control).You should not place undue reliance on any forward-looking statements (which reflect management’s analysis only as of the date of which they are given).You should carefully review the risk factors described in other documents the Company files from time to time with the Securities and Exchange Commission, including the Company’s Annual Report on Form 10-K for the year ended December 31, 2008, Quarterly Reports on Form 10-Q, and Current Reports on Form 8-K. Sterling Banks, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date April 1, 2010 By /s/ R. Scott Horner R. Scott Horner Executive Vice President and Chief Financial Officer
